DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2021 has been entered.
Claims 1-11, 13, 14, 16, 17 and 20-22 are pending. Claim 13 is amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13-14, 16-17 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 recites the limitation "the device" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "said device" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the device" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-7, 9-11, 14, 16-17 and 22 are rejected for the incorporation of the above due to their dependency on claims 1 and 13.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moilala (US 7,059,385).
In regards to claim 1, Moilala discloses
An air mixing device (Fig.1) especially adapted for mixing airstreams introduced to an air handling device and flowing through said air mixing device, said air mixing device comprising:
a housing (13, 14);

said plurality of spaced ribs include a first set of ribs (1) that communicate with a first airstream introduced into said air mixing device (via ducts 4 and 6) and a second set of ribs (2) offset from said first set of ribs that communicate with a second different airstream (via ducts 3 and 5) introduced into said air mixing device;
a cover plate (7, 8) secured to a downstream side of said housing, said cover plate having a plurality of slots (11, 12) formed therein; and
actuator means (9, 10) communicating with said cover plate for selectively shifting said cover plate with respect to said channels exposed to said slots, said actuator means including at least one of a linear actuator or rack and piston (Fig.1 and col.5 lines 54-58).
In regards to claim 2, Moilala discloses that shifting of said actuator enables controlled passage or blockage of said first and second airstreams through said mixing device (Fig.1).
In regards to claim 3, Moilala discloses that said plurality of spaced ribs of said first and second sets of ribs each have a length that extend in a first direction (vertical direction) and said first and second sets of ribs are offset from one another in a second different direction (ribs 1 and 2 are offset in the horizontal direction).
In regards to claim 11, Moilala discloses that said actuator includes a rack secured to said cover plate and a pinion driver communicating with said rack wherein said pinion is selectively rotated to engage said rack and to incrementally adjust a position of said cover plate (col.5 lines 54-58, a motor connected to the rods 9 and 10 serves as a rack and the connected rods as pinion drivers).

Claims 13-14, 16-17 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (US 6,241,601, herein Han).
In regards to claim 13, Han discloses
An air mixing device (10) especially adapted for mixing airstreams introduced to an air handling device and flowing through said air mixing device, said air mixing device comprising:
a housing (Fig.1);
a plurality of spaced ribs (formed by ducts 11 and 12) secured to said housing, a plurality of corresponding channels (11 and 12) defined as spaces between adjacent ribs, said channels being arranged side-by-side, said channels delimit areas through which the airstreams travel through the device, and wherein said plurality of spaced ribs determines a size and shape of the channels in which the channels are formed between each pair of ribs (Figs.1 and 2);
said plurality of spaced ribs include a first set of ribs (11) that communicate with a first airstream (fresh air) introduced into said air mixing device and a second set of ribs (12) offset from said first set of ribs that communicate with a second different airstream (return air) introduced into said air mixing device;

a plurality of damper control elements (17) mounted within corresponding channels;
each said damper control element having a central axis (18) corresponding to a structure (tube 22) that extends substantially parallel to a downstream surface of the plurality of first and second ribs (Fig.2, each rib has a front edge or surface to which tube 22 runs parallel); and
at least one actuator (Fig.5, 35-38) communicating with said plurality of damper control elements to rotate selected damper control elements about their respective central axes in order to control passage of the airstreams through the device (Figs.4A-4C) wherein rotation of said damper control elements about said structure in a first position blocks flow of outside air (Fig.4A) and rotation in a second position blocks flow of return air (Fig.4B).
In regards to claim 14, Han discloses that control of said damper control elements enables controlled passage or blockage of said first said second airstreams through said mixing device (Figs.4A-4C).
In regards to claim 16, Han discloses that said plurality of spaced ribs have a length that extend substantially in a first direction (Fig.2, each rib extends in a horizontal direction) and said first and second sets of ribs are offset from one another in a second direction that is substantially perpendicular to said first direction (the ribs are offset in a vertical direction).
In regards to claim 17, Han discloses that said damper control elements have a cross-sectional shape that is substantially planar (Fig.1).
In regards to claim 22, Han discloses that said central axis is defined by a rod (rod 22).

Response to Arguments
Applicant's arguments filed February 1, 2021 have been fully considered but they are not persuasive. Applicant remarks on page 7 that Han does not disclose a structure corresponding to the axis previously claimed. As discussed above and in the interview held on February 3, axially rotatable tube (22) provides a structure that corresponds to the axis (18). In addition, it was discussed that in order to overcome the Han reference, Applicant may amend the claim to recite “a plurality of damper control elements mounted within each of the corresponding channels”.
Claim 1 was previously considered allowable. However, upon further search and consideration, a new reference to Moilala is found to read on the invention of claim 1.

Allowable Subject Matter
Claims 20 and 21 are allowed.
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Raheena R Malik/Examiner, Art Unit 3763